REASONS FOR ALLOWANCE
               The following is an examiner’s statement of reasons for allowance:  The limitation of an animal cage comprising: a front panel, a rear panel, a first side panel, a second side panel, a top panel, and a bottom panel, wherein each of the panels are formed from a plurality of horizontal bars and a plurality of vertical bars, wherein the plurality of horizontal bars comprises a subset of horizontal bars extending from a first edge of a panel to a second edge of the panel; a first door operatively coupled to one of the front panel or the rear panel, the first door being both pivotally and slidably coupled to the front panel or the rear panel to which the first door is coupled along a first edge of the first door; a second door operatively coupled to one of the first side panel or the second side panel, the second door being slidably coupled to the first side panel or the second side panel to which the second door is coupled such that the second door is horizontally slidable between a first closed position and a second open position along at least one horizontal bar of the subset of horizontal bars extending from the first edge of the panel to the second edge of the panel; and an integrated handle and lock mechanism coupled to the first door or the second door as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EBONY E EVANS/Primary Examiner, Art Unit 3647